DAVIS, Judge.
John Bowles petitions this court for a writ of certiorari to review the circuit court’s denial of his petition for a writ of mandamus. He had filed the mandamus requesting gaintime that he alleges was wrongfully denied.
The trial court denied Bowles’ petition for mandamus for failure to state a prima facie case. Because our review of the record reveals that Bowles did state a prima facie case, we conclude that the trial court departed from the essential requirements of law and denied Bowles due process of law. Accordingly, we grant the petition for a writ of certiorari and remand for further proceedings that are consistent with this opinion.
Petition granted.
PARKER and SILBERMAN, J., Concur.